NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                      Submitted  April  7,  2015*  
                                                                                                       Decided  April  21,  2015  
  
  
                                                                                                               Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
                                                                                               DAVID  F.  HAMILTON,  Circuit  Judge  
  
  
No.  14-­‐‑3079                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,                                                                                                     Northern   District   of   Illinois,  
      Plaintiff-­‐‑Appellee,  
                                                                                                                                 Eastern  Division.  
                                               v.                                                                                  
                                                                                                                                 No.  07  CR  211  
KIRK  ACREY,                                                                                                                     Amy  J.  St.  Eve,  Judge.  
       Defendant-­‐‑Appellant.  
  

                                                                                                                Order  
      
    After  the  Sentencing  Commission  reduced  the  range  for  crack-­‐‑cocaine  offenses  in  
2011,  and  made  that  change  retroactive  (see  Amendment  750),  Kirk  Acrey  asked  the  dis-­‐‑
trict  court  to  reduce  his  sentence  under  18  U.S.C.  §3582(c)(2).  His  original  sentence  of  
150  months  already  was  well  below  his  range  of  262  to  327  months,  and  the  district  
judge  denied  his  motion.  The  judge  stated  that  Acrey’s  original  sentence  depended  on  
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  14-­‐‑3079                                                                                      Page  2  

the  career-­‐‑offender  Guideline  and  that  Amendment  750  did  not  affect  the  prescribed  
range.  Acrey  did  not  appeal.  
      
    About  nine  months  later,  Acrey  filed  a  second  motion,  again  relying  on  Amendment  
750.  He  contended  that  his  original  sentence  did  not  depend  on  the  career-­‐‑offender  
Guideline  and  that,  contrary  to  the  district  judge’s  expressed  belief,  he  could  benefit  
from  Amendment  750.  He  also  contended  that  the  judge  should  have  considered  his  
conduct  in  prison,  which  includes  (he  maintains)  completing  many  courses  and  obtain-­‐‑
ing  a  GED.  The  district  judge  denied  this  motion  as  successive—and  rightly  so.  
      
    We  held  in  United  States  v.  Redd,  630  F.3d  649  (7th  Cir.  2011),  that  §3582(c)(2)  author-­‐‑
izes  only  one  sentence-­‐‑reduction  motion  per  retroactive  change  to  the  Guidelines.  The  
way  to  obtain  review  of  a  district  court’s  order  denying  a  motion  is  to  appeal,  not  to  file  
a  new  motion  in  the  district  court.  Redd  compelled  the  district  court  to  deny  Acrey’s  
successive  motion.  

                                                                                                 AFFIRMED